            Case 1:21-cv-02331-VSB Document 7 Filed 03/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 GOOGLE LLC,

                        Plaintiff,                      Case No. 21-cv-2331 (VSB)
       v.

 UNITED STATES OF AMERICA,

                        Defendant.




                                 DECLARATION OF SERVICE

       I, Joseph M. Caiazzo, hereby declare that on March 22, 2021, I caused to be served a true

and correct copy of the Court’s Order, dated March 19, 2021, by causing a paper copy to be sent

by overnight delivery to the address listed below and an electronic copy to be sent to the email

address listed below:

       Matthew Podolsky
       United States Attorney's Office, Southern District of New York
       One St. Andrew's Plaza
       New York, NY 10007
       matthew.podolsky@usdoj.gov

       Counsel for the United States

I declare under penalty of perjury that the foregoing is true and correct.


Dated: March 25, 2021
       New York, NY                                           Joseph M. Caiazzo
          Case 1:21-cv-02331-VSB Document 7 Filed 03/25/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2021, a copy of the foregoing document was served on

all parties by causing a paper copy to be sent by overnight delivery to the address listed below

and an electronic copy to be sent to the email address listed below:

       Matthew Podolsky
       United States Attorney's Office, Southern District of New York
       One St. Andrew's Plaza
       New York, NY 10007
       matthew.podolsky@usdoj.gov

       Counsel for the United States


                                                     Joseph
                                                      oseph M. Caiazzo
